DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Crimson (Fret Rocker for Guitar, Bass and now Mandolin and Ukelele) in view of Bissoli (US 9224369 B2).
	Regarding claim 14, Crimson discloses a stringed instrument fret leveling tool comprising: a body comprising a plurality of major surfaces (pg 1, Fig - see the front and back sides of the tool body) and a plurality of minor surfaces (pg 1, Fig - see the five (5) edge sides of the tool body), wherein the plurality of minor surfaces: are disposed between the plurality of major surfaces (pg 1, Fig - see the five (5) edge sides of the tool body); define one width and at least four different lengths such that each length can engage with three frets on a fretboard of a stringed instrument (pg 3, 3rd para., 'Each side of the five-sided straight edge is a different length and fits neatly over 3 of your guitars frets.'); and are substantially planar (pg 1, Fig - see how the front and back sides 
	Crimson does not mention explicitly: a file disposed on each of the minor surfaces such that the file defines a middle portion disposed between end portions, wherein the file of a particular one of the plurality of minor surfaces is configured to file a raised fret when the particular one of the plurality of minor surfaces is engaged with three frets; wherein said tool is made to identify the raised fret and file the raised fret.
	  Bissoli discloses a stringed instrument fret leveling (col 2, lns 25 - 35) and filing (Abstract, “'Provided is a tool for polishing the surface of frets, a fretboard or a fingerboard of a stringed instrument”; also see col 4, lns 21-23) tool comprising: a flat working surface (the bottom surface 4 in Fig. 1 or 121 in Fig. 24); a file (122, Fig 24, col 8, Ins 33-35) formed on a middle portion between end portions along the length of the working surface (Fig 24 - see how element 122 is located in the middle of an edge of the tool body) such that opposing end portions (121, Fig 24) formed along the length of the working surface are disposed astride the file (Fig 24 - see how elements 121 are astride element 122 along the length of an edge of the tool body), wherein said tool is made to identify the raised fret and file the raised fret (inherent to the structure and configuration of the tool shown in Figs. 23-25); wherein the file is configured to file a raised fret when the working surface is engaged with three frets (Fig. 25; col 8, lns 38-44).
	Since Crimson teaches the use of the fret tool in combination with known filing devices (pg 3, 3rd paragraph: “Each side of the five-sided straight edge is a different 
	Regarding claim 21, Crimson does not but Bissoli discloses: wherein the file comprises diamond particle teeth (col 4, Ins 21-23). Accordingly, the combination of Crimson and Bissoli renders the claimed invention obvious.
	Regarding claims 22-26, Crimson discloses: wherein at least one length is from about 1.0 inch to about 1.5 inches (pg 3, ‘Product dimensions: (Longest to shortest sides) 100mm / 3.9 inches, 75mm /  3 inches, 50mm / 2 inches, 33mm / 1.3 inches, 20mm / 0.8 inches; Width 3mm / 0.1 inch’); wherein at least one length is from about 1.5 inches to about 2.1 inches (pg 3); wherein at least one length is from about 2.5 inches to about 3.5 inches (pg 3); wherein at least one length is from about 3.5 inches to about 4.5 inches (pg 3); wherein the body further comprises a width of from 0.1 to 1.0 inch (pg 3). 

	Regarding claim 28, Crimson discloses: the tool further comprising a bore disposed in the body (Fig).  
	Regarding claim 29, Crimson does not but Bissoli discloses: wherein the body and the file define a unitary construction (Figs. 23-25).  Accordingly, the combination of Crimson and Bissoli renders the claimed invention obvious.
	Regarding claims 30 and 31, Crimson discloses: wherein the plurality of major surfaces defines a pair of opposing and substantially planar surfaces (Fig); wherein each of the minor surfaces defines an edge disposed between the pair of opposing and substantially planar surfaces (Fig).
4.	Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crimson in view of Bissoli and Mattia (US 3517464 A).
	Regarding claim 15, Crimson discloses a method of making a stringed instrument fret levelling tool, the method comprising: providing a shaping material (pg 2, 1st para., 'improved steel Fret Rocker'); forming the shaping material into a body (pg 1, Fig - see the steel tool body) comprising a plurality of major surfaces (pg 1, Fig - see the front and back sides of the tool body) and plurality minor surfaces (pg 1, Fig - see the five (5) edge sides of the tool body), wherein each minor surface comprises a middle portion and a length (pg 1, Fig - see how each edge side comprises a middle portion and a length) that spans at least three frets of a fretted stringed instrument (pg 3, 3rd para., 
	Crimson does not mention explicitly: cutting a depth into the middle portion of each minor surface; and electrodepositing diamond particles into the depth to form the fret filing tool, wherein the depth is filled.
	 Bissoli discloses a stringed instrument fret filing tool (Abstract, 'Provided is a tool for polishing the surface of frets, a fretboard or a fingerboard of a stringed instrument,') for filing frets (col 4, Ins 21-23, The portion of the bottom is equipped with sandpaper, diamond powder, file and the like’) comprising: a flat working surface (the bottom surface 4 in Fig. 1 or 121 in Fig. 24); a file (122, Fig 24, col 8, Ins 33-35) formed on a middle portion between end portions along the length of the working surface (Fig 24 - see how element 122 is located in the middle of an edge of the tool body) such that opposing end portions (121, Fig 24) formed along the length of the working surface are disposed astride the file (Fig 24 - see how elements 121 are astride element 122 along the length of an edge of the tool body), wherein said middle portion is filled with diamond particles to form a file for leveling and spot filling (col 4, Ins 21-23, 'The portion of the bottom is equipped with sandpaper, diamond powder, file and the like'; also see Abstract).
	Since Crimson teaches the use of the fret tool in combination with known filing devices (pg 3, 3rd paragraph: “Each side of the five-sided straight edge is a different length and fits neatly over 3 of your guitars frets. If it rocks then the middle fret is high 
	The combination of Crimson and Bissoli is silent on: cutting a depth into the middle portion of each minor surface; and electrodepositing diamond particles into the depth, wherein the depth is filled. 
However, Mattia discloses an abrasive tool making method (Abstract, 'An abrasive tool and the method of making such a tool is provided.') comprising electrodepositing (Title, 'Method of Making Abrasive Tools by Electro-Deposition') diamond particles (10, Fig 4, col 2, Ins 26-27, 'particles of abrasive grit 10 which may be diamond chips') to form a level surface (col 2, Ins 35-37, 'The end projecting portions of the grit particles, however, are at the same level or plane due to the flatness of the surface of the pressure plate 16.'). While Mattia does not disclose cutting a depth into the middle portion of each minor surface and filling this depth with diamond particles, these steps would obviously be necessary to the method for making the stringed 
Regarding claim 16, Crimson in view of Bissoli and Mattia discloses the method of claim 15. Mattia further discloses further comprising adding a metal plating (21, Fig 4, col 2, Ins 71-72, 'a backing 22, which may be flexible or solid, is provided to back up the nickel layer 21.') to the depth to form a second depth (Fig 4 - see how the thickness of element 21 results in reducing the cut depth to a shallower second depth.) prior to electrodepositing the diamond particles into the second depth to form the fret filing tool (Fig 4 - see how element 10 is deposited on top of element 21.). 
Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at adding a metal plating to form a second depth for electrodepositing the diamond particles of Crimson in view of Bissoli in view of Mattia’s stringed instrument fret filing tool, as disclosed by Mattia, in order to use a known method of durably affixing diamond particles to a substrate to make an abrasive tool such as a fret file.
	Regarding claim 17, Crimson in view of Bissoli and Mattia discloses the method of claim 16. Mattia further discloses wherein the metal is chosen from nickel (col 2, Ins 
Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at using nickel plating to form a second depth for electrodepositing the diamond particles of Crimson in view of Bissoli in view of Mattia's stringed instrument fret filing tool, as disclosed by Mattia, in order to use a known method of durably affixing diamond particles to a substrate to make an abrasive tool such as a fret file.
Regarding claim 19, Crimson in view of Bissoli and Mattia discloses the method of claim 16 but does not specifically disclose wherein the first depth is from 0.01 to 0.02 inches deep. 
While Bissoli is silent on the first depth (the cut depth in which grit particles are electrodeposited) such a first depth is inherently necessary in order to provide space for the deposition of grit material such that when filled with deposited grit the tool edge is coplaner where the top of the grit deposit (Bissoli, material 122, Fig 24) is level with the opposing end portions (121, Fig 24). Further, while Bissoli is silent on the depth value of the first depth, it is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at a first depth of 0.01 to 0.02 inches deep. Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at a first depth of 0.01 to 0.02 inches deep for Crimson in view of Bissoli in view of Mattia's method. It has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 20, Crimson in view of Bissoli and Mattia discloses the method of claim 15. Mattia further discloses wherein the diamond particles are chosen from 
Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at using diamond particles for Crimson in view of Bissoli in view of Mattia's stringed instrument fret filing tool, as disclosed by Mattia, in order to use a known durable abrasive material to make an abrasive tool such as a fret file.
5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Crimson in view of Bissoli and Mattia as applied to claim 16 above, further in view of Spellman (US 3295941 A).
	Regarding claim 18, Crimson in view of Bissoli and Mattia discloses the method of claim 16 but does not specifically disclose wherein the metal is from 0.001 to 0.005 inches thick. 
However, Spellman discloses the electrodeposition of diamond particles (1, Fig 1) on a substrate (2, Fig 1) using a metal plating (4, Fig 1, col 1, Ins 68-72, ’a single layer of closely spaced diamond particles 1, graded within a relatively narrow range of particle sizes so that each is of substantially the same size, bonded to surface 2 of conventional metal member 3 by electrodeposition of a metal matrix 4’) wherein the metal is from 0.001 to 0.005 inches thick (col 2, Ins 1-3, ’a metal matrix 4 around and about the diamond particles to a depth approximating one-half of the average particle size of the diamonds', col 2, Ins 43-46, 'was plated with a single layer of diamond particles having a particle size range of 0.003 to 0.004 inch by electro-deposition of a matrix of nickel about the diamond particles', Note: a layer that is half the thickness of 0.0035 inches is 0.00175 inches or between 0.001 and 0.005 inches). 
.

Response to Arguments
6.	Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive.
	Applicant argues that: “… the intended use of the Bissoli tool is not to file a single fret, but instead, the intended use of the Bissoli tool is to shape the curvature of the neck of the stringed instrument and polish the fret board. …” (REMARKS, pp. 6) The examiner respectfully disagrees. 
	After reviewing the Bissoli’s disclosure carefully, the examiner maintains that Bissoli does disclose or teach a tool for polishing/filing the surface of frets of a stringed instrument, comprising: a file (122 in Fig. 24) disposed on an edge side of the tool body, such that the file defines a middle portion disposed between end portions, wherein the file is configured to file a raised fret when said edge side is engaged with three frets (Fig. 25); wherein said tool is made to identify the raised fret and file the raised fret (col 8, lns 38-44: “Since both of the materials are arranged, polishing can be conducted for only the portions necessary to be polished (marked as No. 131 in FIG. 25), such as in a case where the polishing surface (marked as No. 132 in FIG. 25) comes into contact only with a particular fret (marked as No. 131 in FIG. 25), and not with other frets 
	Applicant further argues that: “The Bissoli reference teaches a tool for polishing the surface of the frets and a fretboard … The Bissoli tool is approximately the length of the fretboard. Based on the teachings of Bissoli, a person of ordinary skill would not seek to combine this references with the Crimson tool.” (REMARKS, pp. 6, the last 2nd paragraph) “ ... the difference between the Bissoli tool and the Crimson tool, would prevent a person having ordinary skill in the art from combining the references (i.e. the Crimson tool and the Bissoli tool). The intended use of the Crimson tool is to identify a raised fret. The intended purpose of the Bissoli tool is to shape the curvature of the frets and the fret board. Due to the difference in the intended purposes of each tool, a person of ordinary skill in the art would not seek to combine these references.” (REMARKS, pp. 7, the 1st paragraph) The examiner respectfully disagrees. 
	The examiner considers that Crimson discloses a stringed instrument fret leveling tool but is not clear that: a file disposed on each of the minor surfaces such that the file defines a middle portion disposed between end portions, wherein the file of a particular one of the plurality of minor surfaces is configured to file a raised fret when 
.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  


/JIANCHUN QIN/Primary Examiner, Art Unit 2837